Title: John Wayles Eppes to Thomas Jefferson, 14 December 1810
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Washington Decr 14. 1810.
          
           Since my perusal of the batture case I have greatly regretted that you had not previous to the discussion given to some of your friends in whom you could rely such a view of that case as would have enabled them to do justice to the course pursued by you— There is another subject which will shortly be before us—The boundary of Louisiana—With this question I know you are perfectly conversant— The Federalists are preparing to arraign the conduct of the President on the ground “that he has occupied by force a Territory to which the U States have no right”— The boundary of Louisiana “something or nothing” to use their phrase has long been a subject of Federal declamation—an opportunity will be afforded during the discussion of giving to the public a just view of the extent & importance of that acquisition made under your administration—If you would intrust to me your view of this subject it shall be held in sacred confidence and used only for the purpose of covering with confusion wretches who seek every occasion of wounding you—The terms of that Treaty have always appeared to me ambiguous—Louisiana such as it was in the hands of France— Such as it was in the hands of Spain—Such as it is after Treaties concluded with other nations—has been a fruitful subject for declamation—apply to it the talisman of truth as you have done to the other subject, do an act of justice to yourself, and demonstrate the solidity of the Claim of the United States to an important Territory acquired under the most fortunate period of your administration.
          
            accept for your health and happiness every wish of yours sincerely
            
 Jno: W: Eppes
          
         